Cobb, J.
The plaintiff in error applied for leave to withdraw the writ of error, and the defendant in error objected and moved to open the record and prayed for damages. The only question involved being whether the verdict is contrary to the evidence, which is plainly conflicting, this fact, together with the abandonment of the prosecution, leads to the conclusion that the writ of error was sued out for delay only; and damages are accordingly awarded. See Dilda v. Smith, 110 Ga. 308, and case cited; Wright v. Hartsfield, 111 Ga. 819.

Judgment affirmed, with damages.


All the Justices concurring, except Lumpkin, P. J., absent.